ORDER
PER CURIAM:
On March 18, 1998, the Court, in a memorandum decision, affirmed in part and vacated in part the May 16, 1996, decision of the Board of Veterans’ Appeals (Board) and remanded a matter. On April 3, 1998, the appellant filed a timely motion for reconsideration or, in the alternative, for review by a three-judge panel.
Upon consideration of the foregoing, the parties’ prior pleadings, and the record on appeal, it is by the single judge
ORDERED that the appellant’s motion for reconsideration is denied. It is by the panel
ORDERED that the appellant’s motion for review by a panel is denied.